     Case 2:19-cv-10628-BWA-MBN Document 125 Filed 08/05/21 Page 1 of 3




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF LOUISIANA


 JONATHON R. MEAUX                                             CIVIL ACTION

 VERSUS                                                        NO. 19-10628

 COOPER CONSOLIDATED, LLC                                      SECTION M (5)
 AND SAVARD MARINE SERVICES
 INC. d/b/a SAVARD LABOR &
 MARINE PERSONNEL, INC.


                                      ORDER & REASONS

       Before the Court is a motion in limine by plaintiff Jonathon R. Meaux to exclude certain

testimony from the bench trial.1 Defendant Cooper Consolidated, LLC (“Cooper”) responds in

opposition,2 and Meaux replies in further support of his motion.3 The Court has considered the

parties’ memoranda, the record, and the applicable law.

       First, Meaux seeks to exclude Byron Borne and Chris Werther from testifying at trial

because, according to Meaux, they were not named on Cooper’s witness list.4 Meaux also seeks

to exclude various categories of witnesses included on the pretrial order such as “any other

healthcare provider who treated” Meaux because specific individuals are not identified.5 In

opposition, Cooper argues that Borne and Werther should be permitted to testify because Borne

was included in Cooper’s initial disclosures and “shows up” on other documents produced in




       1
         R. Doc. 109.
       2
         R. Doc. 111.
       3
         R. Doc. 118.
       4
         R. Doc. 109-1 at 2-3.
       5
         Id. at 3.
      Case 2:19-cv-10628-BWA-MBN Document 125 Filed 08/05/21 Page 2 of 3




discovery.6 With respect to Werther, Cooper argues that he is an impeachment or rebuttal witness

that it did not need to put on the witness list.7

         The Court’s scheduling order expressly states that it will not permit any witness to testify

who is not properly disclosed on the required witness list absent an order issued on motion for

good cause shown.8 Moreover, Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure

requires parties to disclose all witnesses, except those whose testimony would be used solely for

impeachment. Cooper states that Werther’s testimony would be for rebuttal and impeachment, not

solely impeachment. Because Cooper did not include Borne or Werther on its witness list and has

not shown good cause why they should be permitted to testify anyway, Meaux’s motion in limine

is GRANTED as to excluding Borne and Werther.

         Next, Meaux seeks to preclude Cooper employee Gerald Venable from providing expert

testimony because he did not provide an expert report.9 In opposition, Cooper states that Venable

will testify only as a fact witness regarding his personal knowledge and work experience with

Cooper concerning crane operations, worker training and certification, and safety practices.10

Considering Cooper’s response, this portion of the motion is DENIED AS MOOT.

         Third, Meaux seeks to limit Dr. Rashid Joseph Tamimie’s testimony to his personal

knowledge regarding Meaux’s pre-employment medical condition.11 Meaux argues that Dr.

Tamimie did not treat him post-accident and, thus, should be precluded from testifying as to

Meaux’s post-accident medical treatment.12 In response, Cooper confirms that Dr. Tamimie is


         6
           R. Doc. 111 at 1-2.
         7
           Id. at 2. Cooper does not address the motion as directed to “categories” of witnesses. The Court will discuss
any lingering concerns about this issue at the pretrial conference.
         8
           R. Doc. 59 at 3.
         9
           R. Doc. 109-1 at 3-4. Meaux includes Borne in this part of the motion, but the Court has already excluded
Borne from testifying at trial.
         10
            R. Doc. 111 at 3.
         11
            R. Doc. 109-1 at 4-6.
         12
            Id.

                                                           2
      Case 2:19-cv-10628-BWA-MBN Document 125 Filed 08/05/21 Page 3 of 3




being called as a fact witness to testify about Meaux’s two pre-employment physicals in 2012 and

2017, both of which were conducted in Dr. Tamimie’s office.13 Considering Cooper’s response

and Dr. Tamimie’s involvement in Meaux’s two pre-employment physicals, Meaux’s motion is

DENIED as to Dr. Tamimie.

        Lastly, Meaux seeks to exclude any evidence related to seaman status because this issue

was determined on summary judgment.14 Cooper argues that Meaux cannot unilaterally determine

what issues have been resolved beyond dispute and that the seaman-status issue will arise on

appeal.15 Considering the extensive summary-judgment record in this case, the Court is well

versed on the issue of Meaux’s seaman status. However, the Court will not determine at this

juncture whether evidence touching on seaman status will or will not be admitted at trial. This is

a bench trial which allows the Court leeway in determining issues as they arise. The Court also

notes that Cooper is entitled to take those actions it deems necessary to preserve the issue of

seaman status for appeal. As such, Meaux’s motion regarding evidence related to seaman status

is DENIED, but the Court will consider and rule on contemporaneous objections to evidence as

they arise at trial.

        New Orleans, Louisiana, this 5th day of August, 2021.



                                                    ________________________________
                                                    BARRY W. ASHE
                                                    UNITED STATES DISTRICT JUDGE




        13
           R. Doc. 111 at 3-8.
        14
           R. Doc. 109-1 at 6-7.
        15
           R. Doc. 111 at 8-9.

                                                3
